COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 CATHERINE BELL,                                   §
                                                                    No. 08-09-00247-CV
                    Appellant,                     §
                                                                       Appeal from the
 v.                                                §
                                                                     388th District Court
 CHRISTOPHER CAMPBELL,                             §
                                                                  of El Paso County, Texas
                    Appellee.                      §
                                                                     (TC#2006CM7838)
                                                   §

                                            OPINION

        In two issues, Catherine Bell, Appellant, complains that the trial court abused its discretion

when it named Christopher Campbell, Appellee, joint managing conservator with the exclusive right

to establish the primary residence of their child. We affirm.

                                          BACKGROUND

        Appellant and Appellee married in 2004 and their child, A.C., was born in February 2005.

Appellant enlisted in the Army in November 2005, and was stationed at Fort Bragg, North Carolina.

After separating in the latter part of 2005, Appellant petitioned for divorce and Appellee filed a

counter petition for divorce. After a temporary-orders hearing in February 2007, which was

conducted in Appellant’s absence while she was deployed by the U.S. Army to Afghanistan, the trial

court named both parties joint managing conservators with Appellee having the exclusive right to

designate the temporary primary residence of A.C. within El Paso County. Later, a final hearing was

held, and after considering the testimony of the parties and their relatives, the trial court granted the

divorce, named Appellant and Appellee joint managing conservators, and awarded Appellee the

exclusive right to designate A.C.’s primary residence within El Paso County.
                                           DISCUSSION

        Appellant complains that the trial court abused its discretion in granting Appellee the

exclusive right to establish the residence of A.C. because: (1) for the last two years, Appellee failed

to comply with the trial court’s temporary order that he attend Children Cope With Divorce, also

known as “COPE,” a class designed to teach effective parenting during separation and divorce; and

(2) the evidence demonstrated that such appointment was not in the best interest of A.C.

                                         Standard of Review

        The Family Code authorizes a trial court to name both parents joint managing conservators

if it finds such designation to be in the best interest of the child. TEX . FAM . CODE ANN . §§ 153.002,

153.134(a) (Vernon 2008). The trial court is also required, in its order, to designate one of the joint

managing conservators as having the exclusive right to determine the child’s primary residence, to

allocate other rights and responsibilities of the parents, and to include, among other requirements,

provisions to minimize disruption of the child’s education, daily routine, and association with

friends. TEX . FAM . CODE ANN . § 153.134(b) (Vernon 2008).

        We review a trial court’s order regarding conservatorship under an abuse-of-discretion

standard. Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); Cisneros v. Dingbaum, 224
S.W.3d 245, 257 (Tex. App. – El Paso 2005, no pet.). A trial court abuses its discretion when it acts

arbitrarily and unreasonably or without reference to any guiding principles. Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985), cert. denied, 476 U.S. 1159, 106 S. Ct. 2279,

90 L. Ed. 2d 721 (1986). Upon determining that the abuse-of-discretion-standard applies, we engage

in a two-pronged inquiry: (1) Did the trial court have sufficient information upon which to exercise

its discretion; and (2) did the trial court err in its application of discretion? Cisneros, 224 S.W.3d

at 257, citing Franco v. Franco, 81 S.W.3d 319, 333 (Tex. App. – El Paso 2002, no pet.).
          We recognize that the trial court is best situated to observe the demeanor and personalities

of the witnesses and can “feel” the forces, powers, and influences that cannot be discerned by merely

reading the record. Cisneros, 224 S.W.3d at 257, citing Bates v. Tesar, 81 S.W.3d 411, 424 (Tex.

App. – El Paso 2002, no pet.) and Jenkins v. Jenkins, 16 S.W.3d 473, 477 (Tex. App. – El Paso

2000, no pet.). Consequently, we afford trial courts wide latitude in determining the best interests

of the child. Gillespie, 644 S.W.2d at 451. Therefore, we cannot conclude that the trial court

abused its discretion simply because we may have ruled differently under the same circumstances.

E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995). If some evidence

of a substantive and probative character exists to support the trial court’s decision, no abuse of

discretion has occurred. Cisneros, 224 S.W.3d at 257; Bates, 81 S.W.3d 424-25; Jenkins, 16 S.W.3d

at 477.

                                   Best-Interest-of-Child Evidence

Temporary-Orders Hearing

          After entering the Army and separating from Appellee, Appellant’s parents cared for A.C.,

and when the temporary-orders hearing was conducted in February 2007, Appellant had been

deployed to and was stationed in Afghanistan. At the temporary-orders hearing, Appellee, when

asked who would take care of A.C. while he was at work, first responded “a babysitter.” However,

Appellee admitted that the babysitter was his girlfriend, Esther, with whom he had lived for

approximately one year at that time. In its temporary orders, the trial court, in part, named Appellee

a temporary joint managing conservator, gave him a temporary, exclusive right to designate A.C.’s

primary residence in El Paso, prohibited him from permitting an unrelated adult, with whom he had

an intimate or dating relationship, to remain in the residence with the child from 8 a.m. to 8 p.m.,

and required that he attend the COPE program.
Final Divorce Hearing

       At the final divorce hearing, the trial court judicially noticed that Appellee previously

testified that his girlfriend and babysitter, Esther, had been living with him. Appellee admitted that

he had violated the trial court’s temporary orders requiring him to attend the COPE program and

prohibiting him from permitting an unrelated adult with whom he had an intimate or dating

relationship to remain in the residence with the child from 8 a.m. to 8 p.m.1 During both his

separation from Appellant and the pendency of the divorce proceedings, Appellee had not only been

living with Esther but had fathered their two children as well.

       The trial court also considered evidence that since the parties’ separation in November 2005,

Appellee had been employed in four or five different jobs and had resided in four or five different

locations. At the time of the final divorce hearing, Appellee was working the graveyard shift at Wal-

Mart and also held a part-time job, working more than 60 hours per week. He testified that he

planned to enroll A.C. in elementary school at age five.

       There were no allegations of mental or physical abuse although the trial court heard evidence

that A.C. had received a burn to her forehead after running towards Appellee or Esther, one of whom

was holding a cigarette. Appellee’s mother, Ms. Ramos, who worked at a medical clinic, testified

that she applied a cream used for radiological burns to A.C.’s burn.2 Although Appellant’s mother,

Ms. Allen, took a photograph of the burn which was admitted into evidence, it is not contained in

the appellate record. Appellee informed Appellant about the incident and explained that it was an

accident.

       On another occasion, Ms. Ramos observed that A.C. had an infection. She notified Appellee,


       1
            Appellee testified that he did not attend the COPE classes because he did not know what COPE was.

       2
            The cream was originally prescribed for Appellee’s grandmother.
who then directed her to request that Ms. Allen, who had the insurance card and a medical power

of attorney, to take A.C. for medical care.3 Ms. Allen took A.C. to an Army hospital from which

A.C. was transferred by ambulance to another hospital, where she spent three days receiving medical

care. Ms. Allen accompanied A.C. in the ambulance during her transfer. Appellee arrived at the

second hospital and was present while Ms. Allen completed the admission papers. Ms. Allen spent

the night at the hospital with A.C., but Appellee did not as he needed to go to work. Appellee, his

mother, and his stepfather visited A.C. while she was hospitalized.

        Before he was named joint managing conservator, Appellee provided four or five payments

of $100-$150 towards A.C.’s care. Evidence was also presented that Appellee would play with A.C.,

take her to the park and to the movies, cooked for her, and bathed her. Appellee stated that he had

a special bond with A.C. and he was seeking to have custody of her because he felt A.C. would

suffer if removed from the family members with whom she had been interacting since she was born,

including his and Appellant’s parents and other family members. Appellee testified that he did not

own a computer and did not believe he could afford to travel to visit A.C. in North Carolina based

upon his earnings.

        The evidence showed that Appellant had been an enlisted member of the United States Army

for several years, was stationed at Fort Bragg, North Carolina, was in a stable work environment and

was progressing admirably in her profession, from which she hoped to retire after twenty or thirty

years of service. As a result of her employment, Appellant was providing A.C. with medical, dental,

and vision benefits. Appellant also explained the opportunities and restrictions related to her

requests to be stationed in or near El Paso, where A.C. and all of the child’s other family members



        3
           Although the temporary orders awarded Appellee the independent right to consent to medical and other
care for A.C., the evidence indicated that he did not have a full understanding of this right.
were living. In support of her request to have the exclusive right to determine A.C.’s permanent

residence, the evidence showed that if A.C. was permitted to live with Appellant, Appellant could

work a shift that comported with A.C.’s schedule and would permit them to have more time together,

and that A.C. would have access to: (1) good schools and daycare; (2) a varied cultural community;

(3) community programs; and (4) world-wide travel to non-combat areas.

       Appellee testified that Appellant is a very good and loving mother who is capable of caring

for A.C. When in El Paso, Appellee had permitted Appellant to have almost unfettered access to

A.C. When not in El Paso, Appellant communicated with A.C. by telephone and through the use

of web cameras, and Appellant stated that she was willing to purchase the equipment necessary for

Appellee to maintain visual communication with A.C. in the event she obtained the exclusive right

to designate A.C.’s primary residence. Appellant testified that she was in favor of Appellee and

A.C.’s grandparents having access to A.C. and, while unaware of some potential financial

responsibilities for securing the travel necessary to allow Appellee and the grandparents to visit A.C.

or vice-versa, Appellant was generally agreeable to paying those necessary costs. If assigned

overseas, Appellant said she would like to take A.C. with her and was willing to pay all expenses

to send A.C. to spend the summer with Appellee.

       Appellant stated that she was not in any other personal relationship because being involved

in a relationship with anyone other than Appellee, to whom she was still married, could result in her

being dishonorably discharged from the Army and losing insurance coverage for A.C.

       After reviewing the record, we find that the trial court’s decision to appoint Appellee joint

managing conservator with the exclusive right to establish primary residence falls within the zone

of reasonable disagreement. The trial court was aware of Appellee’s non-compliance with its

temporary orders and the other complained-of evidence raised in Appellant’s appeal. As the
testimony showed, by residing in El Paso, A.C. would have access to all of her family members,

including Appellant when Appellant was able to return home. Additionally, all of A.C.’s family

members in El Paso, including Appellant when not in El Paso, had communicated and cooperated

well together in furtherance of A.C.’s care and well-being. A.C. was being well-provided for and

was not being mistreated or abused. Therefore, we find the trial court had sufficient, substantive,

and probative evidence upon which to exercise its discretion. Cisneros, 224 S.W.3d at 257, citing

Franco, 81 S.W.3d at 333. Considering all the evidence presented to the trial court, we conclude

that the trial court did not abuse its discretion in appointing Appellee to serve as the joint managing

conservator with the exclusive right to establish A.C.’s primary residence. Id. Appellant’s issues

on appeal are overruled.

                                          CONCLUSION

       The trial court’s judgment is affirmed.



November 3, 2010                               GUADALUPE RIVERA, Justice

Before Chew, C.J., McClure, and Rivera, JJ.